Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 1 of 31 Page ID #:193



 1   ASHLEY D. POSNER (California Bar No.: 106195)
     Email: ashleyposner@gmail.com
 2   POSNER LAW CORPORATION
 3   15303 Ventura Boulevard, Suite 900
     Sherman Oaks, California 91403
 4   Telephone No. (310) 475-8520
     Facsimile No. (818) 986-2203
 5
     HILLYER LEGAL, PLLC
 6   Gregory L. Hillyer (Admitted Pro Hac Vice)
     Email: ghillyer@hillyerlegal.com
 7   5335 Wisconsin Avenue, N.W.
     Washington, D.C. 20015
 8   Telephone: (202) 686-2884
     Facsimile: (202) 686-2877
 9
     Attorneys for Plaintiff,
10   TRINITY INFO MEDIA, LLC
11
12                            UNITED STATES DISTRICT COURT

13                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                                     Case No. 2:21-cv-01360-JWH (MRW)
15
     TRINITY INFO MEDIA, LLC                         PLAINTIFF TRINITY INFO
16
                                                     MEDIA, LLC’S OPPOSITION TO
17              Plaintiff,                           DEFENDANT COVALENT, INC.’S
                                                     MOTION TO DISMISS
18        v.
                                                     Judge: Hon. John W. Holcomb
19   COVALENT, INC.                                  Hearing Date: May 28, 2021
20                                                   Time: 9:00 am
                Defendant,                           Courtroom: 2
21
22
23
24
25
26
27
28

                             PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 2 of 31 Page ID #:194



 1                               TABLE OF CONTENTS
 2   I.     INTRODUCTION……………………………………………………………...1
 3   II.    BACKGROUND………..……………………………………………………...3
 4          A. The Prior Art………………………………………………………………..3
 5          B. The ‘321 Patent……………………………………………………………..3
 6          C. Relevant Procedural Background…………………………………………..7
 7   III.   GOVERNING LAW…………………………………………………………...8
 8          A. Federal Rule of Civil Procedure 12(b)(6)…………………………………...8
 9          B. Patent Analysis Under Alice’s Two-Step Test……………………………...9
10               1. Step One……………………………………………………………...9
11               2. Step Two………………………………………………………...….10
12   IV.    ARGUMENT…………………………………………………………………11
13          A. The ‘321 Patent Is Presumed Valid Under § 101…………………………11
14          B. The Claims Of The ‘321 Patent Are Patent Eligible Under Step One…….12
15          C. The Claims Include “Inventive Concepts” Under Step Two……………...19
16          D. It Was Legal Error Not To Address All Claims…………………………..22
17          E. At A Minimum A Formal Claim Construction Is Required………………22
18          F. At A Minimum Fact Discovery Is Required………………………………23
19               1. Fact Discovery Is Relevant To The Court’s § 101 Analysis………..23
20               2. Fact Discovery Should Be Allowed To Proceed……………………24
21   V.     CONCLUSION……………………………………………………………….25
22
23
24
25
26
27
28
                                        ii
                         PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 3 of 31 Page ID #:195



 1                              TABLE OF AUTHORITIES
 2   Cases
     Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128
 3
     (Fed. Cir. 2018) ………………………………………………………………….21, 23
 4
     Aatrix Software Inc. v. Green Shades Software, Inc., 890 F.3d 1354, 1355
 5
     (Fed. Cir. 2018)………………………………………………………………………11
 6
     Accenture Global Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1340-41
 7
     (Fed. Cir. 2013)………………………………………………………………………..9
 8
     Alice Corp. Pty. v. CLS Bank Int’l, 573 U.S. 208, 216 (2014)………………..9, 10, 19
 9
10   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)…………………………………………..8
11
     Bascom Global Internet Servs., Inc. v. AT&T Mobility, LLC, 827 F.3d 1341, 1350
12   (Fed. Cir. 2016).……………………………………………………...10, 11, 20, 21, 23
13
     Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1273–74
14   (Fed. Cir. 2012)………………………………………………………………………23
15
     Berkheimer v. HP Inc., 881 F.3d 1360, 1369 (Fed. Cir. 2018)……………...20, 23, 24
16
17   Bilski v. Kappos, 561 U.S. 593, 601 (2010)…………………………………………..9

18   Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975)……………………24
19
     Bozeman Fin. LLC v. Fed. Reserve Bank of Atlanta, 955 F.3d 971
20   (Fed. Cir. 2020)…………………………………………………………………..17, 19
21
     Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1319 (Fed. Cir. 2019) ……11, 20, 21
22
23   Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., 880 F.3d 1356, 1359–63
     (Fed. Cir. 2018)………………………………………………………………………16
24
25   Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1054–56
     (Fed. Cir. 2017) ……………………………………………………………………...19
26
27   Cronos Techs., LLC v. Expedia, Inc., 2015 WL 5234040, at *3
     (D. Del. Sept. 8, 2015)……………………………………………………………….23
28
                                         iii
                          PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 4 of 31 Page ID #:196



 1   Data Engine Technologies LLC v. Google LLC, 906 F.3d 999, 1007–08
     (Fed. Cir. 2018).……………………………………………………………………...16
 2
 3   DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1255
     (Fed. Cir. 2014)………………………………………………………………10, 11, 18
 4
 5   Diamond v. Chakrabarty, 447 U.S. 303, 308-09 (1980)……………………………...9

 6   Fairwarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093 (Fed. Cir. 2016)……19
 7
     Elec. Power Group., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016)…...18
 8
 9   Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2019)….9, 10, 15, 18

10   Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1305–06 (Fed. Cir. 2018)……..16
11
     Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009)………………………8, 12, 13
12
13   Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1375 (Fed. Cir. 2016)……….10

14   Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346
15   (Fed. Cir. 2015)………………………………………………………………………10

16   Koninklijke Kpn N.V. v. Gemalto M2M GMBH, 942 F.3d 1143, 1151
17   (Fed. Cir. 2019) ……………………………………………………………………...16

18   Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012)………9
19
     McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314
20   (Fed. Cir. 2016) ………………………………………………………………….10, 17
21
     Mendiondo v. Centinela Hosp. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008)…….……..8
22
23   Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S. 91, 100 (2011)…………………….11, 12
24   Morsa v. Facebook, Inc., 77 F. Supp. 3d 1007, 1013 (C.D. Cal. 2014)……………..19
25
     Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324
26   (Fed. Cir. 2016)……….………….………….………….………….………….………9
27
     MyMail, Ltd. v. ooVoo, LLC, 934 F.3d 1373 (Fed. Cir. 2019)….………….………..23
28
                                         iv
                          PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 5 of 31 Page ID #:197



 1
     Papst Licensing GmbH & Co. KG v. Xilinx Inc., 193 F. Supp. 3d 1069, 1091
 2   (N.D. Cal. 2016)…….………….………….………….………….………….………17
 3
     Pareto v. F.D.I.C., 139 F.3d 696, 699 (9th Cir. 1998)…….………………………….8
 4
 5   Pure Data Systems, LLC v. Ubisoft, Inc., 329 F.Supp.3d 1054, 1068
     (N.D. Cal. 2018)…….……………………………………………………………….21
 6
 7   Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1048
     (Fed. Cir. 2016)……….………….………….………….………….………….……..16
 8
 9   SAP Am., Inc. v. Investpic, LLC, 260 F.Supp.3d 705, 715 (N.D. Tex. 2017).……….24

10   Skelluerup Industries Limited v. City of Los Angeles, 163 F.R.D. 598 (1995)………24
11
     Slyce Acquisition, Inc. v. Syte – Visual Conception, LTD, 2020 WL 278481, *6-7
12   (W.D. Tex. January 10, 2020)………………………………………………...2, 23, 24
13
     SRI International, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304
14   (Fed. Cir. 2019) ……….………….………….………….………….………….…….18
15
     Teradata US, Inc. v. SAP SE, No. 20-cv-06127-WHO (N.D. Cal. Feb. 1, 2021)…...19
16
17   Uniloc USA, Inc. v. LG Electronics USA, Inc., 957 F.3d 1303, 1307
     (Fed. Cir. 2020)………………………………………………….…………………...16
18
19   Weber v. Dep't of Veterans Affairs, 521 F.3d 1061, 1065 (9th Cir. 2008)……………8
20   Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253, 1259–60 (Fed. Cir. 2017)….16
21
     Voter Verified, Inc. v. Election Sys. & Software LLC, 887 F.3d 1376
22   (Fed. Cir. 2018)………………………………………………….……………….17, 21
23
     Statutes
24   35 U.S.C. § 101……………………………………………………..2, 9, 11, 12, 23, 24
25
     35 U.S.C. § 282………………………………………………………………………11
26
27   Federal Rule of Civil Procedure 12(b)(6)………………………………..2, 7, 8, 11, 21

28
                                        v
                         PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 6 of 31 Page ID #:198



 1   Federal Rule of Civil Procedure 26(d)(2)…………………………………………7, 24

 2   Federal Rule of Civil Procedure 26(f)………………………………………….2, 7, 24
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       vi
                        PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 7 of 31 Page ID #:199



 1   I.    INTRODUCTION
 2         Prior to the inventions described and claimed in U.S. Patent Nos. 9,087,321 (“the
 3   ‘321 Patent”) and U.S. Patent No. 10,936,685 (“the ‘685 Patent”), traditional internet-
 4   based matching operations were performed with antiquated processors, requiring users
 5   to provide entire fields of information before a single database could be searched for
 6   other users with similar preferences. The equipment, process and timeframe associated
 7   with these protocols were cumbersome, slow and inefficient.
 8         Trinity Info Media, LLC (“Trinity”) developed a better approach using specific
 9   systems, methods and products directed to, inter alia: (1) progressive polling that
10   immediately matches a user with other users in real time; (2) employing one or more
11   processors, match servers, user identifications (IDs) and/or a match aggregator for the
12   receipt, storage and searching of data; (3) carrying out one or more matching operations
13   on a handheld device (e.g., a mobile phone); (4) a computer program product in the
14   form of a matching application (e.g., an “app”); and (5) displaying potential matches
15   that are reviewable through the act of swiping (e.g., running a thumb or finger across
16   the screen of a device). None of these non-abstract solutions, either as a whole, or in
17   the ordered combination recited in the claims, were known in the prior art, nor do any
18   of these improvements constitute a monopoly over any “mental process.”
19         Given the functionality of the “Kippo App,” Trinity filed a Complaint against
20   Covalent, Inc. (“Covalent”) for infringement of the ‘321 Patent. After the ‘685 Patent
21   subsequently issued on March 2, 2021, Trinity filed an Amended Complaint to add
22   infringement under this patent as well. In response to the initial Complaint, Covalent
23   filed a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for one
24   admitted reason: Covalent infringes the ‘321 Patent. D.E. 24, Motion to Dismiss.
25   Covalent recently informed Trinity that it intends to file yet another motion to dismiss
26   on the same grounds regarding the ‘685 Patent (and for the same reason).
27         Covalent cannot meet its high burden of overcoming the presumption of validity,
28   and proving by clear and convincing evidence, at the pleadings stage, with no claim

                           PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 8 of 31 Page ID #:200



 1   construction and no record evidence, that all of the elements of the claims of both the
 2   ‘321 and ‘685 Patents, as a whole, or as an ordered combination, are abstract ideas
 3   under 35 U.S.C. § 101. Likewise, Covalent cannot meet the equally high burden of
 4   proving that the claimed subject matter was routine, well-known or conventional to one
 5   of ordinary skill in the art as of the priority date (over a decade ago) particularly when
 6   the allegations in the Amended Complaint to the contrary must be accepted as true.
 7         The Motion to Dismiss itself is flawed and must be denied because it ignores the
 8   specification, omits crucial claim limitations, fails to consider claim construction,
 9   offers no evidentiary support and relies solely on attorney argument. The Motion to
10   Dismiss also focuses on a single claim while the other claims do not suffer any of the
11   alleged § 101 infirmities. In an effort to have it both ways, Covalent has refused to
12   participate in the required Rule 26(f) conference which is precluding service of early
13   fact discovery under Rule 26(d)(2) directed to infringement of additional claims.
14         At a minimum, genuine issues of claim construction and material fact exist—
15   including whether the claimed subject matter preempts any abstract ideas or was
16   considered conventional activity to one of ordinary skill in the art as of the priority
17   date—that preclude granting the Motion to Dismiss at this early stage. Another factor
18   that weighs heavily on denying Covalent’s § 101 challenge is that the test is difficult
19   to apply and known to yield inconsistent, and at times inequitable, results. Slyce
20   Acquisition, Inc. v. Syte – Visual Conception, LTD, 2020 WL 278481, *6-7 (W.D. Tex.
21   January 10, 2020) (denying motion to dismiss and providing judicial criticisms). 1
22
23   11
        “As Judge Plager stated, ‘The law . . . renders it near impossible to know with any
     certainty whether the invention is or is not patent eligible.’” Interval Licensing LLC v.
24   AOL, Inc., 896 F.3d 1335, 1348–56 (Fed. Cir. 2018). Former Chief Judge Michel
     echoed this sentiment in testifying before the Senate Judiciary Committee, “If I, as a
25   judge with 22 years of experience deciding patent cases on the Federal Circuit’s bench,
     cannot predict outcomes based on case law, how can we expect patent examiners, trial
26   judges, inventors and investors to do so?” The State of Patent Eligibility in America:
     Part I: Hearing Before the Subcomm. on Intellectual Prop. of the S. Comm. on the
27   Judiciary, 113th Cong. 2 (2019); likewise Judge Linn expressed that “the abstract idea
     exception is almost impossible to apply consistently and coherently…” Smart Sys.
28   Innovations, LLC v. Chi. Transit Auth., 873 F.3d 1364, 1377 (Fed. Cir. 2017).
                                           2
                           PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 9 of 31 Page ID #:201



 1   II.   BACKGROUND
 2         A.    The Prior Art
 3         The inventions of the ‘321 Patent represent significant advances over the prior
 4   art, improve the previous functionality of general-purpose computers and confer other
 5   advantages over earlier matching protocols. D.E. 22, Amended Complaint (“AC”),
 6   ¶26. Before the invention, a plethora of social networking websites shared common
 7   characteristics that merely allowed users to engage in activities over the internet using
 8   traditional computers, i.e., desktop or laptop. Id., ¶26. Some of these internet-based
 9   networking websites allowed users to create profiles and find friends. Id. However, to
10   find friends, users were required to complete entire fields as part of their profiles which
11   permitted a search of a single database where other user profiles were stored. Id.
12         While traditional websites may have queried the user solely for the purpose of
13   classifying the user in predefined categories with similar groups of people, such sites
14   could not (and did not) provide a progressive poll query that, in real-time, matched the
15   user with other users based on using unique identifiers (IDs) within each of the polls
16   taken. Id., ¶27. Accordingly, a poll-based networking system, method and products,
17   employing specific hardware, software and logic, that is capable of instantly matching
18   a user, in real-time, with other users, while accounting for all of the polls taken by the
19   users, represents a significant advance over the art. Id.
20         B.    The ‘321 Patent
21         The application that led to the U.S. Patent No. 9,087,321 (“the ‘321 Patent”),
22   entitled “Poll-Based Networking System,” was filed on November 22, 2010. D.E. 22,
23   Exhibit 1. After almost five years of prosecution before the United States Patent and
24   Trademark Office, the application issued as the ’321 Patent on July 21, 2015. Id.
25         The invention of the ‘321 Patent has three principal aspects. The first aspect is
26   poll-based networking system in the form of a computer system having one or more
27   data processors operating software which provides various functionalities and works in
28   cooperation with various devices, such as a handheld device (e.g., mobile phone, etc.).
                                            3
                           PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 10 of 31 Page ID #:202



 1   Id., col. 5, lns. 6-13. The second aspect is a computer implemented method in the form
 2   of software and logic that generates unique identifications and uses a unique processing
 3   system. Id., col. 5, lns. 12-14. The third aspect is a computer program product with
 4   computer-readable instruction means stored on a readable medium, such as an
 5   application (e.g., “app”) deployed on a handheld device. Id., col. 5, lns. 15-23.
 6         Figure 1 of the ‘321 Patent illustrates the novel poll-based networking system
 7   capable of producing an on-line network of users. D.E. 22-1, the ‘321 Patent, Fig. 1.
 8
 9
10
11
12
13
14
15
16
17         The way in which the claims carry out this ordered combination of operations is
18   far from an abstract idea or mental process. The inventors unexpectedly discovered
19   that employing a plurality of specific hardware, including processors, match servers
20   and/or a match aggregator would allow this non-traditional system to rapidly connect
21   multiple users with progressive polls that compare answers in real time based on their
22   unique identifications (ID). D.E. 22-1, the ‘321 Patent, col. 1, ln. 56 - col. 3, ln. 24.
23         As shown above, at initiation, the processor(s) receive information from a user
24   to generate a specific user profile. Id., col. 5, lns. 58 - 60. Each match server within a
25   plurality of match servers is assigned a distinct subset of users. Id., col. 7, lns. 4-8.
26   After saving the user profile, the user is provided with a first polling question with a
27   finite set of answers having a unique identification. Id., col. 5, lns. 60 - 65. Upon
28   receipt of an answer with a unique identification, it is transmitted from a web server,
                                            4
                            PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 11 of 31 Page ID #:203



 1   through a match aggregator, to the plurality of match servers, in real time as polls are
 2   answered. Id., col. 6, ln. 64–col. 7, ln. 3. All match servers are therefore kept
 3   synchronized. Id., col. 7, lns. 2-3. Figure 3 of the ‘321 Patent is illustrative. Id., Fig. 3.
 4
 5
 6
 7
 8
 9
10
11
12          The unique identification (ID) for each question and answer are embedded
13   within the poll, starting at 0 and going to N-1, where N is the number of answers. Id.,
14   col. 6, lns. 2 - 3. Each match server stores selected answers (N) as an in-memory, two-
15   dimensional array, with (n) bytes per selected answer and (m) rows per user (M). Id.,
16   col. 7, lns. 9-17. Figure 4 of the ‘321 Patent is illustrative. Id., Fig. 4.
17
18
19
20
21
22
23
24          The use of a unique identification (ID) is integral to the bucketing of users and
25   their responses because it is an input into a hash function that “evens out” where the
26   user information is assigned within the plurality of match servers. Using these features,
27   the process by which polling answers are stored and subsequently compared is a unique
28
                                             5
                            PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 12 of 31 Page ID #:204



 1   function that allows for nearly instant results. Id., col. 6, lns. 53-55.
 2          This design provides a very rapid comparison and aggregation of result values
 3   even with a large number of polls and members. Id., col. 7, 26-28. Specifically, the
 4   in-memory, two-dimensional array provides for linear speed across all match servers
 5   and an immediate comparison to determine if a particular user had the same answer to
 6   that of another user with respect to a particular polling question. Id., col. 7, 28-32.
 7   Thus, each match server can quickly generate a likelihood of match between the user
 8   and the subset of users by comparing the user’s selected answers and their associated
 9   unique identifiers to the selected answers and their associated unique identifies of other
10   users in its distinct subset. Id., col. 7, lns. 9-17, 32-34.
11          The match aggregator then receives from each match server a likelihood of
12   match between the user and the other users (in each distinct subset). Id., col. 7, lns. 35-
13   39. The match aggregator compiles the likelihood of matches from the plurality of
14   match servers in a result assembly, to generate the likelihood of match between the user
15   and each of the other users (which provides real time updates of the distributed match
16   servers). Id., col. 7, lns. 39-44. The results are then organized into a result list which
17   is transmitted to the server for further processing. Id., col. 7, lns. 44-47. Figure 5 of
18   the ‘321 Patent is illustrative. Id., Fig. 5.
19
20
21
22
23
24
25          The server displays to the user profiles other users that are most similar and fall
26   within a predetermined threshold, which may be a match percentage. Id., col. 6, lns.
27   31-34; col. 7, lns. 47-49. To determine the match percentage, the total number of
28   polling questions taken by a particular user and a selected other user is determined. Id.,
                                           6
                            PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 13 of 31 Page ID #:205



 1   col. 6, lns. 34-37. Next, the number of same selected answers between the user and the
 2   selected other user is determined. Id., col. 6, lns. 37-38. The number of the same
 3   selected answers can be divided by the total number of polling questions to generate a
 4   match percentage between the two users. Id., col. 6, lns. 38-41.
 5         When a user answers another poll, the user is matched to all other members based
 6   not only based on the poll the user just answered, but also all other polls the user
 7   previously answered to form another match percentage that is reported back to the user.
 8   Id., col. 6, lns. 42-47. The match percentage accounts for a maximum and minimum
 9   percentage as well as a maximum number of hits (e.g., the application may request that
10   the match server return the top 20 members with a 50% to 59% match). Id., col. 6, lns.
11   47-52. This system design provides for a unique method of sorting and storing question
12   and answer groups to allow for rapid matching of potentially like-minded users.
13         The invention also includes an advance over the prior art and an improvement
14   over a general-purpose computer by carrying out one or more of the above operations
15   on a handheld device (e.g., a mobile phone). Id., col. 8, lns. 35-39; AC, ¶30. Another
16   advance is a computer-program product in the form of an application (e.g., “app”)
17   stored on a compatible computer-readable medium. Id., col. 8, lns. 19-25; AC, ¶32.
18        C.     Relevant Procedural Background
19         On February 15, 2021, Trinity filed its initial Complaint against Covalent for
20   infringement of the ‘321 Patent. D.E. 1. On April 14, 2021, Covalent filed a Motion
21   to Dismiss under Fed.R.Civ.P. 12(b)(6). D.E. 24. On April 27, 2021, counsel for
22   Trinity advised counsel for Covalent of its intention to amend the Complaint to add
23   infringement of the ‘685 Patent, which issued on March 2, 2021. Trinity requested
24   Covalent’s position as to whether the anticipated amendment would moot the pending
25   motion to dismiss. Trinity also provided early Requests for Production of Document
26   under Fed.R.Civ.P. 26(d)(2) requesting availability for a Fed.R.Civ.P. 26(f) conference
27   which would effectuate service of the discovery.
28
                                          7
                          PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 14 of 31 Page ID #:206



 1          On April 28, 2021, Trinity amended its Complaint to add claims under the ‘321
 2   Patent and add infringement of the ‘685 Patent. D.E. 28. Trinity’s counsel further
 3   requested a response to the earlier correspondence. Counsel for Covalent responded
 4   that in its view the motion was not moot and that it would “file a new motion to dismiss
 5   for this amended complaint,” requiring Trinity’s instant response to the initial motion.
 6          Notwithstanding the mandate under Rule 26(f) that “the parties must confer as
 7   soon as practicable,” Covalent has repeatedly refused to participate, stating “it makes
 8   no sense to do one now with a motion to dismiss on the horizon and no hearing on the
 9   calendar.” Covalent reiterated this position during a telephonic meet and confer held
10   between counsel on May 5, 2021.
11   III.   GOVERNING LAW
12          A.    Federal Rule of Civil Procedure 12(b)(6)
13          Federal Rule of Civil Procedure Rule 12(b)(6) permits a party to move to dismiss
14   for “failure to state a claim upon which relief can be granted.” Fed.R.Civ. P. 12(b)(6).
15   However, “[d]ismissal under Rule 12(b)(6) is appropriate only where the complaint
16   lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.”
17   Mendiondo v. Centinela Hosp. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). “While a
18   complaint need not contain detailed factual allegations to survive a Rule 12(b)(6)
19   motion, it must plead enough facts to state a claim to relief that is plausible on its face.”
20   Weber v. Dep't of Veterans Affairs, 521 F.3d 1061, 1065 (9th Cir. 2008). A claim is
21   facially plausible when it “allows the court to draw the reasonable inference that the
22   defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678
23   (2009).
24          When ruling on a motion to dismiss under Rule 12(b)(6), the Court must accept
25   “all factual allegations in the complaint as true and construe them in light most
26   favorable to the non-moving party.” Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir.
27   2009). The Court must also accept as true all reasonable inferences to be drawn from
28   the material allegations in the complaint. Pareto v. F.D.I.C., 139 F.3d 696, 699 (9th
                                             8
                            PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 15 of 31 Page ID #:207



 1   Cir. 1998). Although patent-eligibility under § 101 is decided as a matter of law, “[t]his
 2   legal conclusion may contain underlying factual issues.” Accenture Global Servs.,
 3   GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1340-41 (Fed. Cir. 2013).
 4        B.     Patent Analysis Under Alice’s Two-Step Test
 5         35 U.S.C. § 101 “defines the subject matter that may be patented under the Patent
 6   Act.” Bilski v. Kappos, 561 U.S. 593, 601 (2010). The Supreme Court has identified
 7   three exceptions: “laws of nature, physical phenomena, and abstract ideas.” Diamond
 8   v. Chakrabarty, 447 U.S. 303, 308-09 (1980). The concern driving the relevant
 9   exception is one of pre-emption, or preventing “a monopoly over an abstract idea.”
10   Alice Corp. Pty. v. CLS Bank Int’l, 573 U.S. 208, 216 (2014).
11         Courts have been cautioned to “tread carefully in construing this exclusionary
12   principle lest it swallow all of patent law.” Id. at 217 (citing Mayo Collaborative Servs.
13   v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012)). This is because, “[a]t some level,
14   all inventions embody, use, reflect, rest upon, or apply laws of nature, natural
15   phenomena, or abstract ideas.” Id. “Thus, an invention is not rendered ineligible for
16   patent simply because it involves an abstract concept.” Id. “Applications of such
17   concepts to a new and useful end, remain eligible for patent protection.” Id.
18                1.     Step One
19         Courts apply a two-step analysis to determine whether patent claims are directed
20   to ineligible subject matter. In step one, a court must “determine whether the claims at
21   issue are directed to one of those patent-ineligible concepts.” Id. If not, the claims
22   pass muster under § 101 and the inquiry ends. Mortgage Grader, Inc. v. First Choice
23   Loan Servs. Inc., 811 F.3d 1314, 1324 (Fed. Cir. 2016).
24         The Court of Appeals for the Federal Circuit has cautioned, in considering step
25   one, to not “describ[e] the claims at such a high level of abstraction and untethered
26   from the language of the claims [because doing so] all but ensures that the exceptions
27   to § 101 swallow the rule.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed.
28   Cir. 2019). In particular, courts should not “simply ask whether the claims involve a
                                           9
                           PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 16 of 31 Page ID #:208



 1   patent-ineligible concept, because essentially every routinely patent-eligible claim
 2   involving physical products and actions involves a law of nature and/or natural
 3   phenomenon—after all, they take place in the physical world.”              Id. at 1335-36
 4   (emphasis in original). Rather, the correct inquiry is what the claims are “directed to,”
 5   considered in light of the specification and based on whether “their character as a whole
 6   is directed to excluded subject matter.” Id. (citing Internet Patents Corp. v. Active
 7   Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015)); see also, Genetic Techs. Ltd. v.
 8   Merial L.L.C., 818 F.3d 1369, 1375 (Fed. Cir. 2016) (inquiring into “the focus of the
 9   claimed advance over the prior art”).
10         Claims directed to improvements in a computer’s functionality are patent-
11   eligible under step one especially when the focus of the claims is on the specific
12   asserted improvement in computer capabilities. Id. Thus, a claim that provides “a
13   specific means or method that improves the relevant technology” is not an abstract idea
14   under Alice’s step one. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299,
15   1314 (Fed. Cir. 2016).       Where a claimed invention “achieve[s] an improved
16   technological result in conventional industry practice,” it is not abstract, and the court
17   need not reach step two. Id. at 1316.
18                2.     Step Two
19         A court proceeds to step two of the Alice test only if it finds in the first step that
20   the claims are directed to a law of nature, natural phenomenon, or abstract idea. Alice
21   at 217-218. This step requires courts to “consider the elements of each claim both
22   individually and as an ordered combination to determine whether the additional
23   elements transform the nature of the claim into a patent-eligible application.” Id.; DDR
24   Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1255 (Fed. Cir. 2014).
25         The Federal Circuit has clarified that “[t]he inventive concept inquiry requires
26   more than recognizing that each element, by itself, was known in the art.” Bascom
27   Global Internet Servs., Inc. v. AT&T Mobility, LLC, 827 F.3d 1341, 1350 (Fed. Cir.
28   2016). Indeed, “an inventive concept can be found in the non-conventional and non-
                                           10
                           PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 17 of 31 Page ID #:209



 1   generic arrangement of known, conventional pieces.” Id. With specific respect to
 2   computer technology, an inventive concept will exist in claims that “recite a specific,
 3   discrete implementation of [an] abstract idea,” where the “particular arrangement of
 4   elements is a technical improvement over prior art [methods].” Id. at 1350-51. Claims
 5   directed to “a technology-based solution (not an abstract-idea-based solution
 6   implemented with generic technical components in a conventional way)…that
 7   overcome[] existing problems [in the art]” are patent-eligible under step two. Id.; see
 8   also DDR Holdings at 1257- 1259 (holding that claims “amount[ing] to an inventive
 9   concept for resolving [a] particular Internetcentric problem” were patent-eligible).
10         Although the ultimate question of patent eligibility is one of law, “whether a
11   claim element or combination of elements would have been well-understood, routine,
12   and conventional to a skilled artisan in the relevant field at a particular point in time is
13   a question of fact.” Aatrix Software Inc. v. Green Shades Software, Inc., 890 F.3d
14   1354, 1355 (Fed. Cir. 2018). At the Rule 12(b)(6) motion to dismiss stage, such factual
15   questions “cannot be answered adversely to the patentee based on the sources properly
16   considered on a motion to dismiss, such as the complaint, the patent, and materials
17   subject to judicial notice.” Id. at 1128.
18   IV.   ARGUMENT
19         A.    The ‘321 Patent Is Presumed Valid Under § 101
20         Patents granted by the Patent and Trademark Office are presumptively valid.
21   Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S. 91, 100 (2011) (citing 35 U.S.C. § 282).
22   “This presumption reflects the fact that the Patent and Trademark Office has already
23   examined whether the patent satisfies ‘the prerequisites for issuance of a patent,’
24   including § 101.” Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1319 (Fed. Cir.
25   2019) (quoting Microsoft, 564 U.S. at 95–96). Accordingly, the presumption of
26   validity extends to patent eligible subject matter. Id. (“To the extent the district court
27   . . . [concluded] that issued patents are presumed valid but not presumed patent eligible,
28   it was wrong to do so.”) (emphasis in original). Because “issued patents are presumed
                                            11
                            PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 18 of 31 Page ID #:210



 1   to be valid[,]…an alleged infringer asserting an invalidity defense pursuant to § 101
 2   bears the burden of proving invalidity by clear and convincing evidence.” Microsoft
 3   at 95.
 4            B.      The Claims Of The ‘321 Patent Are Patent Eligible Under Step One
 5            Covalent’s § 101 invalidity analysis is flawed for several reasons. According to
 6   the Motion to Dismiss, Trinity’s initial Complaint only asserted one claim. Motion to
 7   Dismiss, p. 4. This is inaccurate but moot in view of the Amended Complaint which
 8   asserts claim 1, and one or more of claims 2, 3, 8 and 10. D.E. 22, AC, ¶54.
 9            The Motion to Dismiss is predicated on the subjective conclusion that claim 1 of
10   the ’321 Patent is patent-ineligible because it is directed to “the idea of matching users
11   who gave corresponding answers to a question.” Motion to Dismiss, p. 8. However,
12   Covalent is forced to ignore at least five (5) express limitations to create the impression
13   that claim 1 is abstract. First, Covalent alleges that claim 1 “begins with receiving user
14   information.” Motion to Dismiss, p. 8 (emphasis added). Claim 1 does not begin with
15   receiving user information, it begins with non-abstract hardware.
16
                   Claim Limitation          Specification                  Embodiment
17    1. A poll-based networking       Embodiments can be
18    system, comprising:              practiced with other
      a data processing system having computer
19    one or more processors and a     configurations,
20    memory, the memory being         including hand-held
      specifically encoded with        devices.
21    instructions such that when
22    executed, the instructions cause D.E. 22-1, the ‘321
      the one or more processors to    Patent, col. 8, lns. 35-
23    perform operations of:           37.
24
25            As stated in the Amended Complaint, the invention “includes an advance over
26   the prior art and an improvement over a general-purpose computer in the form of
27   carrying out one or more operations described in the patents on a handheld device. The
28   handheld device may be a personal device, such as a mobile phone.” D.E. 22, AC, ¶29.
                                             12
                              PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 19 of 31 Page ID #:211



 1   Thus, “before the invention, the prior art did not include…carrying out one or more
 2   matching operations on a mobile phone.” Id., ¶32. At the motion to dismiss stage, this
 3   fact must be accepted as true. Fleming, 581 F.3d at 925.
 4         According to Covalent, “the user is then asked a question with a finite number
 5   of answers.” Motion to Dismiss, p. 8. This time, Covalent omits two crucial claim
 6   elements in a misguided effort to establish that claim 1 is patent ineligible, namely,
 7   “unique identification” and “receiving and storing a selected answer.” Id.
 8
        Claim Limitation             Specification                    Embodiment
 9    the first question     The unique identification
10    having a finite set of (ID) for each question and
      answers and a unique answer are embedded
11    identification;        within the poll, starting at 0
12                           and going to N-1, where N
                             is the number of answers.
13
14
                              D.E. 22-1, ‘321 Patent, col.     D.E. 22-1, ‘321 Patent,
15                            6, lns. 2 - 3.                   Figure 4.
16
17      Claim Limitation            Specification                      Embodiment
18    receiving and storing Upon receipt of a selected
      a selected answer for answer, the selected answer
19    the first polling     is separately transmitted to a
20    question;             plurality of match servers.
21                            Each match server stores
22                            selected answers.
23
                              D.E. 22-1, ‘321 Patent, col.     D.E. 22-1, ‘321 Patent,
24                            6, lns. 64-66; col. 7, lns. 9-   Figure 3.
                              17.
25
26         Using these features, the process by which answers are stored is unique. Id., col.
27   6, lns. 53-55. “[B]efore the invention, the prior art did not include employing multiple
28   match servers.” D.E. 22, AC, ¶32. This fact must be accepted as true. Fleming, 581
                                          13
                           PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 20 of 31 Page ID #:212



 1   F.3d at 925.
 2         Covalent omits another claim limitation so that it can allege that the user’s
 3   answer is compared in “some nonspecific, unidentified way to the answers of other
 4   users to see if there might be a match.” Motion to Dismiss, p. 8.
 5          Claim              Specification                      Embodiment
         Limitation
 6
      comparing the       Each match server can
 7    selected answer     quickly generate a
      against the         likelihood of match
 8
      selected answers    between the user and
 9    of other users      the subset of users by
10    based on the        comparing the user’s
      unique              selected answers (and
11    identification,     unique identifiers) to
12    to generate a       the selected answers
      likelihood of       (and unique identifies)
13    match between       of other users in its
14    the user and        distinct subset.
      each of the other
15    users               D.E. 22-1, ‘321
16                        Patent, col. 6, lns. 9-   D.E. 22-1, ‘321 Patent, Figure 5.
                          12.
17
18         The above design allows for rapid comparison and aggregation of result values
19   even with a large number of polls and members. Id., col. 7, 26-28. Specifically, the
20   in-memory, two-dimensional array provides for linear speed across multiple match
21   servers and an immediate comparison to determine if the user had the same answer to
22   that of another user with respect to a particular polling question. Id., col. 7, 28-32.
23   “[B]efore the invention, the prior art did not include employing a match aggregator.”
24   D.E. 22, AC, ¶32. These facts must be accepted as true. Fleming, 581 F.3d at 925.
25         Finally, Covalent omits the limitation “within a predetermined threshold” in its
26   entirety in the interest of alleging that user profiles are merely “displayed to the user.”
27   Motion to Dismiss, p. 8. This omission is significant since in the absence of this feature
28   there would be no limit or logic associated with the volume or type of results a user
                                            14
                            PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 21 of 31 Page ID #:213



 1   would receive. The ’321 Patent states that the predetermined threshold may be a match
 2   percentage (which the Motion to Dismiss also ignores). Id., col. 6, lns. 31-34.
 3
         Claim Limitation            Specification                  Embodiment
 4   Displaying to the user The web server displays to
 5   the user profiles of   the user profiles other users
     other users that have that are most similar and fall
 6   a likelihood of match within a predetermined
 7   within a               threshold, which may be
     predetermined          based on a match percentage.
 8   threshold
 9                          D.E. 22-1, ‘321 Patent, col. 7, D.E. 22-1, ‘321 Patent,
                            lns. 47-49.                     Figure 2.
10
11          In sum, the Motion to Dismiss engages in precisely the same erroneous analysis
12   the Federal Circuit cautioned against—describing the invention at a “high level of
13   abstraction and untethered from the language of the claims.” Enfish, LLC v. Microsoft
14   Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016) (emphasis added). Suffice it to say that it
15   is easy to allege that an invention is “abstract” when multiple non-abstract limitations
16   have been improperly stripped out of the claim. 2 The subject matter of claim 1 is not
17   abstract under the correct inquiry of what the claims are “directed to,” considered “in
18   light of the specification” and based on its “character as a whole.” Id. at 1335-39
19   (emphasis added). Enfish is instructive. There, similar claims directed to a database
20   that improved the way computers operated and handled data, allowing for more
21   efficient launching and adaptation of databases, was deemed patent eligible. Id.
22          Indeed, the Federal Circuit has “routinely held software claims patent eligible
23   under Alice step one when they are directed to improvements to the functionality of a
24   computer or network platform itself.” Uniloc USA, Inc. v. LG Electronics USA, Inc.,
25
     2
       Covalent makes an analogy to selecting the Yankees versus the Dodgers, however,
26
     this amounts to attorney argument that omits the same claim limitations cited above.
27   Motion to Dismiss, p. 8. Argument without germane evidence cannot justify an
     immediate dismissal when Trinity has presented record evidence on point.
28
                                           15
                            PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 22 of 31 Page ID #:214



 1   957 F.3d 1303, 1307 (Fed. Cir. 2020) (holding patent eligible a communication system
 2   comprising a primary station (e.g., a base station) and at least one secondary station
 3   (e.g., a computer mouse or keyboard) (citing patent-eligible computer related
 4   inventions).3 Thus, comparable claims that provide “new and improved technique[s]”
 5   producing “tangible and useful result[s]” fell “squarely outside of those categories of
 6   inventions that are ‘directed to’ patent-ineligible concepts” and survived step one.
 7   Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1048 (Fed. Cir. 2016).
 8         The Motion to Dismiss provides absolutely no record evidence or other support
 9   for the bald allegation that humans have engaged in the same mental process of
10   matching users or that complex protocols can be performed using a pen and paper.
11   Motion to Dismiss, pp. 8-9. It is self-evident that claim 1 cannot be performed mentally
12   or with pen and paper because the improvement involves nanosecond comparison and
13   aggregation of result values with huge numbers of polls and members. Id., col. 7, 26-
14   28. A human cannot possibly mentally perform polling operations that rely on servers,
15   storage, identifiers and/or thresholds. Claim 1 is therefore not subject to the criticism
16   that it is a “routine automation of activities” which can “all be performed by humans
17   without a computer.” Motion to Dismiss, p. 10 (citing Papst Licensing GmbH & Co.
18
19   3
        Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253, 1259–60 (Fed. Cir. 2017)
     (claims patent eligible that “focus[ed] on a specific asserted improvement in computer
20   capabilities,” namely the accommodation of different types of processors without
     compromising performance); Data Engine Technologies LLC v. Google LLC, 906 F.3d
21   999, 1007–08 (Fed. Cir. 2018) (claims patent eligible reciting “a specific method for
     navigating through three-dimensional electronic spreadsheets”); Core Wireless
22   Licensing S.A.R.L. v. LG Electronics, Inc., 880 F.3d 1356, 1359–63 (Fed. Cir. 2018)
     (claim patent eligible that was directed to an improved user interface that enabled users
23   to more quickly access stored data determining that the claimed invention “improve[d]
     the efficiency of using the electronic device by bringing together a limited list of
24   common functions and commonly accessed stored data, which can be accessed directly
     from the main menu.”); see also, Koninklijke Kpn N.V. v. Gemalto M2M GMBH, 942
25   F.3d 1143, 1151 (Fed. Cir. 2019) (“Importantly, the claims do not simply recite,
     without more, the mere desired result…but rather recite a specific solution for
26   accomplishing that goal—i.e., by varying the way check data is generated by
     modifying the permutation applied to different data blocks”); Finjan, Inc. v. Blue Coat
27   Sys., Inc., 879 F.3d 1299, 1305–06 (Fed. Cir. 2018) (“The asserted claims are...directed
     to a non-abstract improvement in computer functionality, rather than the abstract idea
28   of computer security writ large”).
                                          16
                           PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 23 of 31 Page ID #:215



 1   KG v. Xilinx Inc., 193 F. Supp. 3d 1069, 1091 (N.D. Cal. 2016)). The fact that the
 2   invention relates to the matching industry is in and of itself meaningless since “rules in
 3   a process specifically designed to achieve an improved technological result” may be
 4   patent eligible even if the process is in a “conventional industry practice.” McRO, Inc.
 5   v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1316 (Fed. Cir. 2016).
 6         Covalent relies on legal authority that does not support its arguments and, if
 7   anything, often underscores the patent-eligibility of the ‘321 Patent. For example, the
 8   Motion to Dismiss exhaustively cites Voter Verified, Inc. v. Election Sys. & Software
 9   LLC, 887 F.3d 1376 (Fed. Cir. 2018) for the proposition that “human cognitive actions”
10   are “nothing more than abstract ideas.” Motion to Dismiss, p. 7. Fair enough, but in
11   Voter Verified, the patentee admitted that “the specification and the claims describe
12   ‘physical’ and ‘human cognitive actions.’” 4 Id. at 1386. Indeed, “[n]either party
13   dispute[d] that the claims recite the use of general-purpose computers that carry out the
14   abstract idea.” Id. The patentee went so far as to fatally argue that something more
15   than generic computer components must be necessary because a voter actually
16   performs some of the claim steps. Id. at 1385.5
17         Trinity has made no admissions that claim 1 is “directed to,” much less requires,
18   human activity and the steps are not being carried out by a general-purpose computer.
19   To the contrary, unlike in Voter Verified, the elements of claim 1, coupled with the
20   specification and the allegations in the Amended Complaint (which must be accepted
21   as true) demonstrate that the subject matter is not abstract and constitutes an
22   improvement over general-purpose computer functionality. Enfish, 822 F.3d at 1337.
23   4
        A similar situation was presented in Bozeman Fin. LLC v. Fed. Reserve Bank of
24   Atlanta, 955 F.3d 971 (Fed. Cir. 2020). Motion to Dismiss, p. 7. There, plaintiff argued
     that the method was actually a “physical process that improved handling and
25   processing of checks, not an abstract idea.” Id. at 979. Since the Motion to Dismiss
     does not require resolution of whether “recording or extracting data from physical
26   documents,” is “alone sufficient to render claims not abstract,” Bozeman is irrelevant.
27
     5
       The record evidence in Voter Verified also reflected the fact that voting, verifying
     the vote and submitting it for tabulation was known in the prior art as previously being
28   carried out by humans. Id., 1385-86.

                                           17
                           PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 24 of 31 Page ID #:216



 1         Covalent’s reliance on Elec. Power Group., LLC v. Alstom S.A., 830 F.3d 1350,
 2   1354 (Fed. Cir. 2016), is also misplaced, in part, because the § 101 issue was decided
 3   at the summary judgment stage.6 Nonetheless, even Elec. Power confirms that claims
 4   “requir[ing] a new source or type of information, or new techniques for analyzing it,”
 5   such as “measurement devices or techniques, that would generate new data,” may
 6   constitute an inventive concept. Id. at 1355 (noting that in Enfish “the claims at issue
 7   focused not on asserted advances in uses to which existing computer capabilities could
 8   be put, but on a specific improvement—a particular database technique—in how
 9   computers could carry out one of their basic functions of storage and retrieval of data”)
10   (emphasis added).
11         Subsequent decisions of the Federal Circuit have refused to apply Elec. Power
12   to the same arguments Covalent advances here—i.e., the claims are “simply directed
13   to generic steps required to collect and analyze data.” See, e.g., SRI International, Inc.
14   v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019). In SRI, the Federal Circuit
15   clarified that the Elec. Power claims “were drawn to using computers as tools…rather
16   than improving the functionality of computers and computer networks themselves.”
17   Id. (citing Elec. Power at 1354). In SRI, as here, “the claims are more like the patent-
18   eligible claims in DDR Holdings [discussed, supra, f.n. 3]. In DDR, we emphasized
19   that the claims were directed to more than an abstract idea that merely required a
20   ‘computer network operating in its normal, expected manner.’” Id. (quoting DDR at
21   1258). An invention is therefore patent eligible where “the claims actually prevent the
22   normal, expected operation of a conventional computer network.” Id.
23         The Motion to Dismiss also cites various cases in the financial industry. Motion
24   to Dismiss, p. 9-10 (citing Bozeman (addressed, supra); Credit Acceptance Corp. v.
25   Westlake Servs., 859 F.3d 1044, 1054–56 (Fed. Cir. 2017); Fairwarning IP, LLC v.
26
27   6
       This distinction is significant because, at the summary judgment stage, it is likely
     that the substantive merits have evolved, claim construction has been performed, fact
28   and expert discovery have closed and a more developed record is available.
                                           18
                           PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 25 of 31 Page ID #:217



 1   Iatric Sys., Inc., 839 F.3d 1089, 1093 (Fed. Cir. 2016)). Notably, Bozeman and Credit
 2   Acceptance were both appeals from the Patent Trial and Appeal Board, which does not
 3   provide the same procedural safeguards afforded in litigation at the motion to dismiss
 4   stage. Regardless, these cases are off-point because they involved nothing more than
 5   basic computer equipment carrying out known methods that were not meaningfully
 6   distinct from the types of financial industry practices already held ineligible by the U.S.
 7   Supreme Court, including in Alice itself. Credit Acceptance at 1054; Bozeman at 978-
 8   99; Fairwarning at 1094-1095 (distinguishing Alice “where the claimed computer-
 9   automated process and the prior method were carried out in the same way” from McRO
10   where “it was the incorporation of the claimed rules, not the use of the computer, that
11   improved the existing technological process.” (quotations omitted). 7
12         C.     The Claims Include “Inventive Concepts” Under Step Two
13         Because claim 1 passes muster under step one of the Alice inquiry, an analysis
14   under step two is unnecessary. Alice, 573 U.S. at 217-218. Assuming, arguendo, that
15   the Court finds the claims are directed to an abstract idea, the claims still recite an
16   “inventive concept” that provides “significantly more” and transforms the idea recited
17   in claim 1 into a patent-eligible application in the matching field. Alice at 221.
18         Covalent repeats many of its step one arguments in its analysis of step two, also
19   relying on the same legal authority to re-argue that claim 1 involves a traditional
20   “mental process” carried out on a “conventional computer system.” Motion to Dismiss,
21   p. 11. These arguments fail for the same reasons they failed in step one, namely,
22   7
       The Motion to Dismiss cites a few other non-binding and unreported decisions that
23   fail to advance the inquiry. Motion to Dismiss, p. 10 (citing Morsa v. Facebook, Inc.,
     77 F. Supp. 3d 1007, 1013 (C.D. Cal. 2014) and Teradata US, Inc. v. SAP SE, No. 20-
24   cv-06127-WHO (N.D. Cal. Feb. 1, 2021)). In Morsa, the plaintiff did not dispute (1)
     defendants’ broad characterization of the claims, but rather, merely argued that they
25   “bear none of the hallmarks of abstract ideas”; (2) advertisers had targeted consumers
     based on their demographic data long before the internet even existed; and (3) the
26   specification posited that the patents’ bidding process “applies market principles to
     [customer] matching on the Internet.” Morsa at 1013. With respect to Teradata, only
27   the case number is provided, but it appears to stand for the unhelpful premise that
     “patents that seek to wholly preempt others from using an abstract idea” where
28   “computers are invoked merely as a tool” are invalid. Motion to Dismiss, pp. 6-7, 10.
                                           19
                           PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 26 of 31 Page ID #:218



 1   Covalent ignores the presumptively accurate record evidence that none of the following
 2   features were well-understood, routine or conventional: (1) a progressive poll that
 3   matches a user with other users in real time; (2) the use of multiple processors, match
 4   servers, unique identifications and/or a match aggregator; (3) carrying out one or more
 5   matching operations on a handheld device; or (4) a computer product in the form of a
 6   matching app. AC, ¶33.
 7         Under step two, Trinity’s evidence “identif[ies] several ways in which its
 8   matching operations are unconventional.” Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d
 9   1306, 1316 (Fed. Cir. 2019). When accepting the allegations stated above as true, the
10   Court “cannot conclude that the asserted claims lack an inventive concept.” Id. at 1318.
11   Likewise, Covalent merely alleging that “selecting, analyzing and displaying
12   information” was already well-known is insufficient—“[w]hether something is well-
13   understood, routine, and conventional to a skilled artisan at the time of the patent is a
14   factual determination” which “goes beyond what was simply known in the prior art.”
15   Berkheimer v. HP Inc., 881 F.3d 1360, 1369 (Fed. Cir. 2018).
16         The Motion to Dismiss concedes that the Court must also look to the claims
17   under Alice step two as an ordered combination, without ignoring the requirements of
18   the individual steps. Motion to Dismiss, p. 11. This is because, even when each
19   limitation of a claim individually is abstract or generic, “an inventive concept can be
20   found in the non-conventional and non-generic arrangement of known, conventional
21   pieces.” Bascom Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350
22   (Fed. Cir. 2016).8 Here, claim 1 recites steps in a non-traditional system to rapidly
23
24   8
       In Bascom, the court agreed that all the limitations of the claim at issue, when viewed
     individually, were “no more than routine additional steps involving generic computer
25   components and the Internet … to accomplish the abstract idea of filtering Internet
     content.” Id. at 1349. However, it did not matter that the elements were individually
26   well-known, routine, and conventional, because the ordered combination (including
     limitations directed to the abstract idea) provided an improvement to the technical field.
27   Id. at 1351-52 (“the claims are more than a drafting effort designed to monopolize the
     abstract idea. Instead, the claims may be read to improve an existing technological
28   process.”).
                                           20
                           PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 27 of 31 Page ID #:219



 1   connect multiple users using progressive polling that compare answers in real time
 2   based on their unique identification (ID). D.E. 22-1, the ‘321 Patent, col. 1, ln. 56 -
 3   col. 3, ln. 24. Under such circumstances, the Court has “no basis, at the pleadings
 4   stage, to say that these claimed techniques, among others, were well-known or
 5   conventional as a matter of law.” Cellspin, 927 F.3d at 1318 (citing Bascom at 1350).
 6         Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121 (Fed. Cir.
 7   2018) provides another example of the proper application of step two to the present
 8   situation. In Aatrix, the court held that (1) the plaintiff's concrete allegations that the
 9   claims improved computer functionalities; and (2) the ordered combination of elements
10   was not well-understood, routine, and conventional activity were sufficient to preclude
11   dismissal at the Rule 12(b)(6) stage. Id. at 1128 (“[T]hat question [of whether the claim
12   elements or the claimed combination are well-understood, routine, and conventional]
13   cannot be answered adversely to the patentee based on the sources properly considered
14   on a motion to dismiss, such as the complaint, the patent, and materials subject to
15   judicial notice.”). Since Trinity concretely alleges that its invention improves matching
16   efficiencies in a non-conventional manner and Covalent has not presented cognizable
17   sources showing that allegation to be false, the Motion to Dismiss must be denied. 9
18         Although Covalent alleges (again) that Voter Verified provides a “close analog,”
19   the case is distinguishable (again) under step two. “In Voter Verified, no argument was
20   made that the ordered combination of generic computer components transformed the
21   claims into something other than ‘well-understood, routine, or conventional’ activity.”
22   Pure Data Systems, LLC v. Ubisoft, Inc., 329 F.Supp.3d 1054, 1068 (N.D. Cal. 2018)
23   (citing Voter Verified, 887 F.3d at 1386).
24
25   9
        Although the Motion to Dismiss references portions of the specification to support
     the allegation that the “abstract process can be run on generic, well-known hardware
26   and software,” each uses the term “may,” none of them are tied back to claim language
     itself and it is the claims that define the invention, not the specification. Markman v.
27   Westview Instruments, Inc., 52 F.3d 967, 979–81 (Fed. Cir. 1995) (en banc) (“The
     written description part of the specification itself does not delimit the right to exclude.
28   That is the function and purpose of claims.”).
                                           21
                           PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 28 of 31 Page ID #:220



 1         D.     It Was Legal Error Not To Address All Of The Claims
 2          According to Covalent, “the other claims of the ’321 Patent fall together for the
 3   same reasons” as claim 1 because “claims 10 (method claim) and 19 (product claim),
 4   as well as the dependent claims (2-9, 11-18, and 20-27) merely recite additional ways
 5   to match users by their answers to questions.” Motion to Dismiss, p. 13. However,
 6   since claim 1 does not fall at all, neither do method claims 10 or product claim 19.
 7          Meanwhile, dependent claims 2 and 3 incorporate the same non-abstract
 8   elements of claim 1, while further reciting additional elements directed to progressive
 9   polling wherein the user is matched to all other users based upon the poll the user
10   answered and all polls the user previously answered (based on unique identifications)
11   to form another match percentage that is reported back to the user. D.E. 22-1, the ‘321
12   Patent, col. 1, ln. 56 - col. 3, ln. 24, col. 6, lns. 42-47.
13          Likewise, dependent claim 8 incorporates the same non-abstract elements of
14   claim 1, while further reciting greater specificity to certain encompassed hardware,
15   including a server, a database, a match aggregator and a plurality of match servers
16   (assigning a distinct subset to the users). In light of the express language recited in
17   dependent claim 8, Covalent’s allegation that “no claim requires any specific,
18   nongeneric hardware or software to perform these steps or any other part of the claimed
19   abstract mental process” is demonstrably wrong. Motion to Dismiss, p. 14.
20          Finally, Claim 19 is not invalid for the additional reason that it encompasses a
21   computer program product in the form of a matching application (e.g., “app”) deployed
22   on a mobile phone which was not known in the prior art. D.E. 22, AC, ¶31. Thus, the
23   conclusion in the Motion to Dismiss that the Court need not expressly address each
24   asserted claim “because all the claims are substantially similar and linked to the same
25   abstract idea” is legally erroneous. Motion to Dismiss, p. 13.
26         E.     At A Minimum A Formal Claim Construction Is Required
27          To the extent Covalent disputes which features are encompassed in the claims of
28   the ‘321 Patent, the proper result is not the granting of the Motion to Dismiss, but a
                                              22
                             PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 29 of 31 Page ID #:221



 1   formal claim construction. It is axiomatic that claim construction can affect a § 101
 2   analysis. MyMail, Ltd. v. ooVoo, LLC, 934 F.3d 1373 (Fed. Cir. 2019). Although claim
 3   interpretation is not an inviolable prerequisite to a validity determination under § 101,
 4   the Federal Circuit has instructed that “[d]etermining patent eligibility requires a full
 5   understanding of the basic character of the claimed subject matter.” Id. at 1379 (citing
 6   Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1273–74 (Fed.
 7   Cir. 2012) (“[I]t will ordinarily be desirable—and often necessary—to resolve claim
 8   construction disputes prior to a § 101 analysis, for the determination of patent eligibility
 9   requires a full understanding of the basic character of the claimed subject matter.”));
10   Aatrix Software, 882 F.3d at 1128–30 (vacating the district court’s Rule 12(b)(6)
11   dismissal and ordering the district court to “resolve, as necessary, claim construction
12   issues” on remand). In the event the Court elects to engage in claim construction at the
13   initial pleadings stage, the constructions should be read in the light most favorable to
14   the non-moving party. Bascom, 827 F.3d at 1350-51.
15         F.     At A Minimum Fact Discovery Is Required
16                1.     Fact Discovery Is Relevant To The Court’s § 101 Analysis
17         Insufficient discovery is another factor affecting this Court’s § 101 analysis. As
18   noted above, “whether something is well-understood, routine, and conventional to a
19   skilled artisan at the time of the patent is a factual determination.” Berkheimer, 881 at
20   1369; see also Aatrix Software, 882 F.3d at 1121; Cronos Techs., LLC v. Expedia, Inc.,
21   2015 WL 5234040, at *3 (D. Del. Sept. 8, 2015) (denying motion on the pleadings
22   regarding claims generally disclosing methods and systems for remote ordering of
23   products on the basis that there may be a set of facts that could result in eligibility of at
24   least some claims.); Slyce Acquisition, 2020 WL at *6 (W.D. Tex. January 10, 2020)
25   (“because resolving § 101 eligibility of all asserted claims almost certainly requires
26   fact discovery and because fact discovery does not begin until after claim
27   construction…the Court believes it is wiser and more efficient to wait to determine a
28   patent’s § 101 eligibility until after fact discovery has opened.”).
                                            23
                            PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 30 of 31 Page ID #:222



 1         The lack of fact discovery may be particularly problematic for dependent claims.
 2   “Each dependent claim adds an additional limitation which is not present in the
 3   independent claim such that each additional limitation may provide the inventive
 4   concept that is otherwise lacking in the independent claim.” Slyce at *6 (citing SAP
 5   Am., Inc. v. Investpic, LLC, 260 F.Supp.3d 705, 715 (N.D. Tex. 2017) (“But, the Court
 6   must still analyze them under the second portion of the Alice test to determine if
 7   additional limitations of the dependent claims could add an inventive concept so that
 8   they address patentable subject matter.”)). Because Covalent must provide clear and
 9   convincing evidence that each of the independent and dependent claims do not provide
10   an inventive concept, but rather, merely perform something that is “well-understood,
11   routine, and conventional activities previously known to the industry,” this further
12   magnifies the need for fact discovery. Berkheimer, 881 F.3d at 1367.
13                2.    Fact Discovery Should Be Allowed To Proceed
14         Covalent has refused to engage in the required conference under Fed.R.Civ.P.
15   26(f) and is therefore avoiding service of the early discovery propounded by Trinity
16   under Fed.R.Civ.P. 26(d)(2). Issues relating to § 101 cannot be illuminated if a litigant
17   can simply abstain from discovery on the basis that a Motion to Dismiss will be granted.
18   Indeed, it is improper for a party to avoid discovery solely on this basis. Skelluerup
19   Industries Limited v. City of Los Angeles, 163 F.R.D. 598 (1995) (referring to
20   defendant’s conclusory argument that discovery should be stayed on the basis that its
21   motion to dismiss will succeed “as idle speculation”) (citing Blankenship v. Hearst
22   Corp., 519 F.2d 418, 429 (9th Cir. 1975) (“A party seeking a stay of discovery carries
23   a heavy burden of making a ‘strong showing’ why discovery should be denied”).
24   Covalent has granted itself a de facto stay by avoiding the predicate of a Rule 26(f)
25   conference and forcing Trinity to file a motion to compel a procedure that is mandatory.
26         This dynamic is compromising Trinity’s ability to determine the nature of the
27   accused product and infringement of additional claims in both the ‘321 and ‘685
28   Patents, which in turn, hinders the ability to oppose the two motions to dismiss.
                                          24
                           PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
Case 2:21-cv-01360-JWH-MRW Document 29 Filed 05/07/21 Page 31 of 31 Page ID #:223



 1   Accordingly, Trinity respectfully requests prompt denial of the Motion to Dismiss, or
 2   in the alternative, a delay in the ruling so that a formal claim construction and fact
 3   discovery can take place.
 4   V.    CONCLUSION
 5         For the reasons stated above, the Motion to Dismiss should be denied in full.
 6
 7   Dated: May 7, 2021                       Respectfully submitted,
 8
                                              By: s/ Ashley D. Posner
 9                                               Ashley D. Posner (CA Bar # 106195)
10                                               ashleyposner@gmail.com
                                                 POSNER LAW CORPORATION
11                                               15303 Ventura Boulevard, Suite 900
                                                 Sherman Oaks, California 91403
12                                               Telephone No. (310) 475-8520
                                                 Facsimile No. (818) 986-2203
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         25
                          PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
